DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-14 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2018-125177 filed on 06/29/2018 under 35 U.S.C 119(a)-(d).
            Acknowledgment is made that this application is a national stage filing under 35 U.S.C. 371 of international application no. PCT/JP2019/024186 filed on 06/19/2019.

Drawings
4.        The drawing has been filed on 12/18/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 12/18/2020 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.


Claim Rejections - 35 USC § 102
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.        Claims 3-5, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. [hereafter Suzuki], US Pub 2017/0318184.
              As to claims 3, 14 [independent], Suzuki teaches a method for controlling an information processing apparatus that communicates with a printer driver, the method comprising [0001, 0048]: 
               receiving a print job generated by the printer driver, the print job conforming to a predetermined print protocol [fig. 5; 0048, 0064-0065, 0080-0083  Suzuki teaches that the printer 120 received the print data from the information processing apparatus corresponding to the terminal device 110, and the received print data has generated using the printer driver according to the predetermined print protocol and user’s designated print settings]; 
              obtaining second attribute information on printing from the printer, the second attribute information being expressed in a format different from first attribute information obtained from a printer using the predetermined print protocol [figs. 2, 5-7; 0047-0048, 0052-0053, 0064-0065  Suzuki teaches that the terminal device 110 first requested the attribute/content information from the printer 120 (see at least fig. 2, step 202-203 & fig. 3 and paras., 0052-0053), and then the terminal device 110 second  time requested the attribute/content information from the printer 120 (see at least fig. 5, step 502-503 & fig. 7 and paras., 0052-0053) which is different than the first one using the predetermined print protocol (IPP, see at-least para., 0047) for the user to set print settings]; 
              displaying a first user interface for print settings based on at least the obtained second attribute information [fig. 5, steps 505-506 & fig. 7; 0029-0030, 0068, 0081-0085  Suzuki teaches that the terminal device 110 displays the second content/settings screen received from the printer 120 for the user to select the print settings in order to generate the print data by the printer driver according to the predetermined print protocol]; and 
             generating a print job to be transmitted to the printer based on at least settings made via the first user interface and the received print job [fig. 5, steps 505-508 & fig. 7; 0029-0030, 0068, 0081-0085, 0089-0089  Suzuki teaches that the terminal device 110 displays the second content/settings screen received from the printer 120 for the user to select the print settings in order to generate the print data by the printer driver according to the predetermined print protocol and transmitted the print data to the printer 120].               As to claim 4 [dependent from claim 3], Suzuki teaches wherein the predetermined print protocol is Internet Printing Protocol (IPP) [0047  Suzuki teaches that the predetermined protocol is IPP], 
              wherein the first attribute information is attribute information defined in the Internet Printing Protocol (IPP), the attribute information being obtained as a response figs. 2, 5-7; 0047-0048, 0052-0053, 0064-0065  Suzuki teaches that the terminal device 110 first requested the attribute/content information from the printer 120 (see at least fig. 2, step 202-203 & fig. 3 and paras., 0052-0053), and then the terminal device 110 second  time requested the attribute/content information from the printer 120 (see at least fig. 5, step 502-503 & fig. 7 and paras., 0052-0053) which is different than the first one using the predetermined print protocol (IPP, see at-least para., 0047) for the user to set print settings], and 
              wherein the second attribute information is attribute information indicating capability of the printer, obtained from the printer using a request different from the request prescribed in the IPP [figs. 2, 5-7; 0047-0048, 0052-0053, 0064-0065  Suzuki teaches that the terminal device 110 first requested the attribute/content information from the printer 120 (see at least fig. 2, step 202-203 & fig. 3 and paras., 0052-0053), and then the terminal device 110 second  time requested the attribute/content information from the printer 120 (see at least fig. 5, step 502-503 & fig. 7 and paras., 0052-0053) which is different than the first one using the predetermined print protocol (IPP, see at-least para., 0047) for the user to set print settings].              As to claim 5 [dependent from claim 4], Suzuki teaches wherein the different request is a request conforming to at least one of communication methods or control methods of Web Services for Devices (WSD) [0047 Suzuki teaches that the predetermined protocol is IPP and a web service on devices (WSD)], Simple . 

Claim Rejections - 35 USC § 103
8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. [hereafter Suzuki], US Pub 2017/0318184 in view of Myoki, US Pub 2012/0307295.
            As to claim 11 [dependent from claim 3], Suzuki doesn’t teach causing the information processing apparatus to execute: 
             converting Page Description Language (PDL) data included in the print job generated by the printer driver to PDL data in a different format, 
             wherein, in the generating, a print job including at least the PDL data converted to a different format and information indicating print settings for use in printing the PDL data.
            Myoki teaches causing the information processing apparatus to execute: 
             converting Page Description Language (PDL) data included in the print job generated by the printer driver to PDL data in a different format [fig. 5c, steps 515-518 & fig. 19; 0081-0083, 0182  Myoki teaches that the client convert the PDL data into different PDL data i.e. PDF data and transmitted to the target printer], 
             wherein, in the generating, a print job including at least the PDL data converted to a different format and information indicating print settings for use in printing the PDL data [fig. 5c, steps 515-518 & fig. 19; 0081-0083, 0182  Myoki teaches that the client convert the PDL data into different PDL data i.e. PDF data and transmitted to the target printer].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Myoki teaching to convert PDL data included in the print job to different PDL data to modify Suzuki’s teaching to provide a print workflow for creating, storing, editing and printing a file for printing the file in PDF, PDF/X or PDF/VT format depending on capabilities of the printer, and creates a repetition rule corresponding to a repetition element and a repetition structure for the configuration information using the rule. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique for source apparatus enables a PDF/VT-compatible printer to perform printing using existing PDF files and newly created JDF files.

            As to claim 12 [dependent from claim 11], Myoki teaches causing the information processing apparatus to execute: 
            transmitting the print job generated in the generating to the printer, the print job including at least the PDL data converted to the different format and the information indicating print settings for use in printing the PDL data [fig. 5c, steps 515-518 & fig. 19; 0081-0083, 0182  Myoki teaches that the client convert the PDL data into different PDL data i.e. PDF data and transmitted to the target printer].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Myoki teaching to convert PDL data included in the print job to different PDL data to modify Suzuki’s teaching to provide a print workflow for creating, storing, editing and printing a file for printing the file in PDF, PDF/X or PDF/VT format depending on capabilities of the printer, and creates a repetition rule corresponding to a repetition element and a repetition structure for the configuration information using the rule. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique for source apparatus enables a PDF/VT-compatible printer to perform printing using existing PDF files and newly created JDF files.              As to claim 13 [dependent from claim 12], Myoki teaches wherein the PDL data included in the print job generated by the printer driver is Portable Document Format (PDF) [fig. 5c, steps 515-518 & fig. 19; 0081-0083, 0182  Myoki teaches that the client convert the PDL data into different PDL data i.e. PDF data and transmitted to the target printer] or printer working group (PWG)-Raster format data, and wherein the converted PDL data is PDL data conforming to or derived from any one of Printer Command Language (PCL), Refined Printing Command Stream (RPCS), Ultra Fast Rendering (UFR), Post Script (PS), Advanced Rendering Tools (ART), and Sharp Printer Description Language2 (SPDL2) formats.
.


Allowable Subject Matter
10.          Claims 1-2 are allowed.

11.          Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.        The following is an examiner’s statement of reasons for allowance:
             The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the extension application includes: obtain the generated print job; obtain second attribute information related to printing from the printer, the attribute information being in a different from the first attribute information; display a user interface for print settings based on at least the second attribute information; and generate a print job to be transmitted to the printer based on settings made via the user interface and the print job generated by the printer driver”, in combination with all other limitations as claimed in independent claim 1.
            The dependent claims 6-10 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the information processing apparatus is controlled on a virtual environment of an operating system (OS) of the information processing apparatus, and wherein access authority for access to resources of the information processing apparatus is low, compared with the printer driver; wherein the first user interface displayed in the displaying has many setting items that can be set by the user, compared with setting items displayed by a second user interface for print settings provided by the OS for print settings for printing using the printer driver; when the method for controlling an information processing apparatus is called up by the OS based on that a predetermined display item on the second user interface is selected, displaying a third user interface having many settable setting items, compared with the second user interface, wherein the display control of the first user interface and the display control of the third user interface are executed by different processes; wherein the predetermined display item is a display item that prompts a user to perform more detailed print settings; updating a print ticket indicating print settings to be applied to printing using the printer driver based on settings made via the third user interface; and storing the updated print ticket in a storage area that the method can access, wherein, in the displaying executed in processing different from the display control of the third user interface, the first user interface that reflects print settings included in the received print job and print settings to be executed based on the print ticket stored in the storage area is displayed”, in combination with all other limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674